Citation Nr: 1429064	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating greater than 70 percent for posttraumatic stress disorder (PTSD), as of May 21, 2002 to include entitlement to a total rating based on individual unemployability (TDIU).

(The issues of new and material evidence and service connection for a heart disability are addressed in a separate Board decision).

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the increased rating appeal for the Veteran's PTSD disability, the Veteran submitted an assertion of unemployability due to his service-connected disabilities.  A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In July 2012, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

In August 2004, October 2006, April 2009, March 2011, March 2012, and September 2012, the Board remanded the appeal for further development. After completion of development, the case was returned to the Board.  

As already discussed in detail in the previous September 2012 Board remand, the issue of an increased rating for PTSD for the time period from March 23, 2001 to May 21, 2002 was appealed and adjudicated by the Board in its March 2011 decision.  Therefore, at present, this issue is not on appeal before the Board.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2008 to 2013, which are pertinent to the present appeal.  These records were reviewed by the RO.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  In addition, in 2013 and 2014, the Veterans attorney submitted additional private psychological evaluations, with a waiver of RO consideration.  Thus, this evidence can be considered by the Board at this time.  


FINDINGS OF FACT

1.  As of May 21, 2002 to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing total occupational and social impairment, with deficiencies in most areas.  

2.  The claim for TDIU is moot.


CONCLUSIONS OF LAW

1. As of May 21, 2002 to the present, the criteria are met for a 100 percent rating for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2. The 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1114(s) , 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 3.350(i), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that 100 percent evaluation for PTSD is warranted as of May 21, 2002, under Diagnostic Code 9411.  38 C.F.R. § 4.7.  

This medical and lay evidence of record documents such signs and symptoms including near-continuous depression and anxiety (described variously at times as "chronic," "severe," "serious," and "extreme"), occasional suicide ideation, frequent panic attacks, suspiciousness, no friends, little motivation, unprovoked irritability and anger, impaired impulse control, social isolation and avoidance, few hobbies, obsessive behavior, sleep disturbances, feelings of hopelessness and worthlessness, sadness, hypervigilance, nightmares, flashbacks, poor short-term memory and concentration, poor judgment, limited insight, inability to maintain and establish effective relationships with anyone except family, marital distress, detachment and estrangement from others, difficulty adapting to stressful circumstances at work, and occasional disorientation as to space (Veteran would go on directionless treks in his car for hours).  The Veteran takes several psychiatric medications for his PTSD disorder.  He also receives individual and group psychotherapy.  According to several examiners, the Veteran has not been able to work since 2000 as a real estate appraiser, due in large part to his service-connected PTSD symptoms.  His PTSD prevents the Veteran from coping with normal business activities at work as it impairs his concentration, memory, and judgment as well as occasional disorientation as to space,intermittent inability to engage in daily hygiene or activities of daily living.  Consideration of these symptoms and circumstances reflects total occupational and social impairment which mets the criteria for  a 100 percent rating.  See 38 C.F.R. § 4.130.

As a 100 percent evaluation for PTSD is granted, the claim for TDIU is moot.


ORDER

As of May 21, 2002, a 100 percent rating is granted for PTSD, subject to the provisions governing the award of monetary benefits.  

The appeal as to the issue of entitlement to TDIU is dismissed as moot.



____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


